396 F.2d 804
Albert Raymond SCHMIDT, Appellant,v.UNITED STATES of America, Appellee.
No. 25383.
United States Court of Appeals Fifth Circuit.
June 14, 1968.

Albert Raymond Schmidt, pro se.
Lloyd G. Bates, Jr., Asst. U.S. Atty., Miami, Fla., for appellee.
Before THORNBERRY and SIMPSON, Circuit Judges, and SUTTLE, District judge.
PER CURIAM:


1
Appellant is seeking credit for time spent in custody prior to being sentenced on March 26, 1965, to serve four concurrent five-year sentences for violations of 18 U.S.C. 2314.


2
The sentence was imposed prior to the effective date of the 1966 amendment to 18 U.S.C. Section 3568, for offenses as to which there is no statutory minimum term, and the sentence was substantially less than that which could have been imposed.  Upon these facts, there is a conclusive presumption that credit for such custody was given by the sentencing judge.  Bryans v. Blackwell, 5th Cir. 1967, 387 F.2d 764; Walker v. United States, 5th Cir. 1968, 388 F.2d 605; Ballard v. United States, 5th Cir. 1968, 388 F.2d 607; Howard v. Blackwell, 5th Cir. 1967, 389 F.2d 84.


3
Affirmed.